         Case 1:13-cv-07789-LGS Document 1313 Filed 08/07/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------x
                                                               :
 IN RE FOREIGN EXCHANGE                                        :   Case No. 1:13-cv-07789-LGS
 BENCHMARK RATES ANTITRUST                                     :
 LITIGATION                                                    :
                                                               :
-----------------------------------------------------------x

        SUPPLEMENTAL CORPORATE DISCLOSURE STATEMENT OF
  DEFENDANTS BANK OF AMERICA CORPORATION, BANK OF AMERICA, N.A.,
     AND MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

        Pursuant to Federal Rule of Civil Procedure 7.1(b)(2), Defendants Bank of America

Corporation and Bank of America, N.A. make the following supplemental disclosure through its

undersigned counsel:

        1.       Bank of America Corporation is a publicly held company whose shares are traded

on the New York Stock Exchange and has no parent corporation. Based on the U.S. Securities

and Exchange Commission Rules regarding beneficial ownership, Berkshire Hathaway Inc.,

3555 Farnam Street, Omaha, Nebraska 68131, beneficially owns greater than 10% of Bank of

America Corporation’s outstanding common stock.

        2.       Bank of America, N.A. is wholly owned by BANA Holding Corporation ("BANA

Holding"). BANA Holding is a direct, wholly owned subsidiary of BAC North America

Holding Company (“BACNAH”). BACNAH is a direct, wholly owned subsidiary of NB

Holdings Corporation ("NB Holdings). NB Holdings is a direct, wholly owned subsidiary of

Bank of America Corporation. Bank of America Corporation is a publicly held company whose

shares are traded on the New York Stock Exchange and has no parent corporation. Based on the

U.S. Securities and Exchange Commission Rules regarding beneficial ownership, Berkshire

Hathaway Inc., 3555 Farnam Street, Omaha, Nebraska 68131, beneficially owns greater than
       Case 1:13-cv-07789-LGS Document 1313 Filed 08/07/19 Page 2 of 2



10% of Bank of America Corporation’s outstanding common stock.

       3.     Merrill Lynch, Pierce, Fenner & Smith Incorporated is a direct, wholly owned

subsidiary of NB Holdings Corporation. NB Holdings Corporation is a direct, wholly owned

subsidiary of Bank of America Corporation. Bank of America Corporation is a publicly held

company whose shares are traded on the New York Stock Exchange and has no parent

corporation. Based on the U.S. Securities and Exchange Commission Rules regarding beneficial

ownership, Berkshire Hathaway Inc., 3555 Farnam Street, Omaha, Nebraska 68131, beneficially

owns greater than 10% of Bank of America Corporation’s outstanding common stock.


Dated: August 7, 2019
       New York, New York                  SHEARMAN & STERLING LLP


                                           By: /s/ Adam S. Hakki
                                               Adam S. Hakki
                                               Richard F. Schwed
                                               Jeffrey J. Resetarits
                                               599 Lexington Avenue
                                               New York, New York 10022
                                               Telephone: (212) 848-4000
                                               Facsimile: (212) 848-7179
                                               ahakki@shearman.com
                                               rschwed@shearman.com
                                               jeffrey.resetarits@shearman.com

                                                  Attorneys for Defendants Bank of America
                                                  Corporation and Bank of America, N.A., and
                                                  Merrill Lynch, Pierce, Fenner & Smith
                                                  Incorporated




                                              2
